White, J.
Appeal from an order of the Family Court of Albany County (Maney, J.), entered September 14, 1993, which dismissed petitioner’s application, in a proceeding pursuant to Family Court Act article 5, to adjudicate respondent as the father of a child born to petitioner.
In March 1990 an order of filiation was entered naming Willie S. the father of petitioner’s child. Subsequently, in December 1990 petitioner filed a paternity petition alleging that respondent was the father. We affirmed Family Court’s dismissal of the petition (see, Matter of Mary C. v Charles E., 188 AD2d 718, lv denied 81 NY2d 707). Undaunted, petitioner *831filed another petition in June 1993 again alleging that respondent was the father. Family Court dismissed this petition with prejudice. This appeal ensued.
We affirm. Inasmuch as this proceeding involved the same parties and the same issues as those in the December 1990 proceeding, petitioner is foreclosed by the doctrine of res judicata from pursuing this proceeding (see, Matter of Slocum v Joseph B., 183 AD2d 102; compare, Matter of Elacqua v James EE., 203 AD2d 688). Petitioner is also foreclosed by the doctrine of collateral estoppel since she was a party in the original proceeding wherein Willie S. was adjudicated the father (see, Ryan v New York Tel. Co., 62 NY2d 494, 500).
Mikoll, J. P., Mercure, Crew III and Yesawich Jr., JJ, concur. Ordered that the order is affirmed, without costs.